DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/533,425 on March 21, 2022. Please note: Claims 1, 9, 13 and 21 have been amended. Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are hereby withdrawn since the amended drawings, submitted on March 21, 2022, overcome the objections.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) are hereby withdrawn since the amended claims, submitted on March 21, 2022, overcome the rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite the following in the last lines of the claims: “wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed”. This limitation is indefinite because it is unclear how subtracting the third frame (which includes fingerprint and ambient light data) from the sum (which includes background light and a calibration measurement) would result in a difference frame with background light and calibration measurement removed. Specifically, since the third frame includes the background light + calibration measurement + real signal data, subtracting the third frame from the sub would result in a frame with the background light, calibration measurement and real signal data removed from the sum. Therefore, in order to arrive at a difference frame with background light and calibration measurement removed, the sum would need to be subtracted from the third frame. This is supported by Applicant’s specification at paragraph [0167], which discloses a differential between the signal mixture (corresponding to the claimed third frame) and the real-time base (corresponding to the claimed sum). Therefore, for the purposes of furthering prosecution, the Examiner is interpreting the claims as reading: “wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the sum from the third frame to generate a difference frame with background light and calibration measurement removed”.
	Claims 2-12 and 14-22 depend on claims 1 and 13, and are therefore rejected for including the above discussed indefinite limitations.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190050621 A1), hereinafter Xu in view of Bhat et al. (US 20170337413 A1), hereinafter Bhat, and in further view of Na et al. (US 20190346939 A1), hereinafter Na.

	Examiner’s note: the rejections of claims 1, 2, 4, 13-17 and 22 are based on a first embodiment of Xu, which will hereinafter be referred to “embodiment one of Xu”.

Regarding Claim 1, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 4 and 5; See paragraph [0063]), comprising:
	a display panel (See FIG. 4:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16) operable to emit light for displaying images (See FIG. 4) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 4: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0084], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0084], lines 1-5; See FIG. 5, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 4 and paragraph [0082]) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0082]; See FIG. 4, showing how the optical detectors (31 and the transistor connected to 31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0084], lines 16-28); and
	optical collimation structures (2) (See FIGS. 1 and 4; See paragraph [0080]) that are spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector (See FIG. 4: 400, included in the collimation structures, is spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector) to spatially select incident light to be detected by the optical detector (See paragraph [0084]).
	Xu does not explicitly teach:
	a controller configured to capture a plurality of frames from the optical detectors, wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
		a second frame of the plurality of frames taken with background light illuminating the finger and the light emitting display pixels being turned off , and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01 Appl. No. : 16/533,425 Filed: August 6, 2019 Page: 3 of 14 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
	a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), wherein the plurality of frames comprise:  
		a second frame of the plurality of frames taken with background light illuminating a finger (See FIG. 2: 23) and the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01 Appl. No. : 16/533,425 Filed: August 6, 2019 Page: 3 of 14 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See FIG. 2, showing one or more of light emitting display pixels being turned on) (See paragraph [0071], lines 13-16: a third frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), wherein the controller is further configured to subtract the third frame from the second frame to generate a difference frame with background light (See paragraph [0071], lines 10-19)..
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including a controller configured to perform the claimed functions involving the second and third frame (as taught by Bhat). Doing so would account for the impact of ambient light (See Bhat, paragraph [0071]).
	Xu in view of Bhat does not explicitly teach (see elements emphasized in italics):
	wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
	wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, a display apparatus configured for simultaneous optical emission and detection of objects (Na, paragraph [0003]), Na teaches:
	a controller (See paragraph [0029] and [0031]: the Examiner is interpreting the control circuits as corresponding to a controller) configured to capture a plurality of frames from optical detectors (See paragraph [0103] and FIG. 5A: 520), wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more light emitting diode pixels being turned on (See paragraph [0141], lines 1-5, paragraph [0142] and paragraph [0145]), the first frame being stored in a memory of the controller (See paragraph [0148]; Although a memory is not explicitly discussed, since the first frame (the baseline image data) is collected, then used later on in the process, there must necessarily be some kind of memory to store the first frame in order to be used later in the process), 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See paragraph [0149], lines 1-4), wherein the controller is further configured to subtract the third frame from the first frame to generate a difference frame with calibration measurement removed (See paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat) so the plurality of frames comprise: a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed (according to the teachings of Na). Specifically, it would have been obvious to include the first frame (F1) taught by Na and additionally subtracting it from the third frame (F3) along with the second frame (F2) taught by Bhat, resulting in F3 – F1 – F2. Furthermore, one of ordinary skill in the art would have recognized that the claimed process of determining a sum of the first frame and the second frame and subtracting the third frame from the sum is merely another way of representing this expression: F3 – F1 – F2 = F3 – (F1 + F2). Therefore, the use of the claimed sum is merely an arithmetic equivalent of the expression rendered obvious by the addition of Na that would be well within the reasoning of one of ordinary skill in the art (See MPEP 2141 III.: “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art”). Therefore, it would have been obvious to apply the teachings of Na to arrive at the claimed difference frame. Doing so would account for unwanted signals generated by light that is reflected, e.g., scattered, deflected, etc., from the one or more layers of the display apparatus (See Na, paragraph [0145]).


Regarding Claim 2, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 11 or 12 in the display panel).
	
Regarding Claim 4, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 11 or 12 in the display panel), and
	the optical detectors are formed in a thin film transistor layer (See FIG. 4: the optical detectors include 31 and the transistor connected to 31, which is formed in layer 11; See paragraph [0069]: 11 is a thin film transistor layer).

Regarding Claim 13, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 4 and 5; See paragraph [0063]), comprising:
	a display panel (See FIG. 4:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16) operable to emit light for displaying images (See FIG. 4) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 4: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0084], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0084], lines 1-5; See FIG. 5, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 4 and paragraph [0082]) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0082]; See FIG. 4, showing how the optical detectors (31 and the transistor connected to 31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0084], lines 16-28).
	Xu does not explicitly teach:
	a controller configured to capture a plurality of frames from the optical detectors, wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
		a second frame of the plurality of frames taken with background light illuminating the finger and the light emitting display pixels being turned off , and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01 Appl. No. : 16/533,425 Filed: August 6, 2019 Page: 3 of 14 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
	a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), wherein the plurality of frames comprise:  
		a second frame of the plurality of frames taken with background light illuminating a finger (See FIG. 2: 23) and the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01 Appl. No. : 16/533,425 Filed: August 6, 2019 Page: 3 of 14 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See FIG. 2, showing one or more of light emitting display pixels being turned on) (See paragraph [0071], lines 13-16: a third frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), wherein the controller is further configured to subtract the third frame from the second frame to generate a difference frame with background light (See paragraph [0071], lines 10-19)..
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including a controller configured to perform the claimed functions involving the second and third frame (as taught by Bhat). Doing so would account for the impact of ambient light (See Bhat, paragraph [0071]).
	Xu in view of Bhat does not explicitly teach (see elements emphasized in italics):
	wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
	wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, a display apparatus configured for simultaneous optical emission and detection of objects (Na, paragraph [0003]), Na teaches:
	a controller (See paragraph [0029] and [0031]: the Examiner is interpreting the control circuits as corresponding to a controller) configured to capture a plurality of frames from optical detectors (See paragraph [0103] and FIG. 5A: 520), wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more light emitting diode pixels being turned on (See paragraph [0141], lines 1-5, paragraph [0142] and paragraph [0145]), the first frame being stored in a memory of the controller (See paragraph [0148]; Although a memory is not explicitly discussed, since the first frame (the baseline image data) is collected, then used later on in the process, there must necessarily be some kind of memory to store the first frame in order to be used later in the process), 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See paragraph [0149], lines 1-4), wherein the controller is further configured to subtract the third frame from the first frame to generate a difference frame with calibration measurement removed (See paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat) so the plurality of frames comprise: a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed (according to the teachings of Na). Specifically, it would have been obvious to include the first frame (F1) taught by Na and additionally subtracting it from the third frame (F3) along with the second frame (F2) taught by Bhat, resulting in F3 – F1 – F2. Furthermore, one of ordinary skill in the art would have recognized that the claimed process of determining a sum of the first frame and the second frame and subtracting the third frame from the sum is merely another way of representing this expression: F3 – F1 – F2 = F3 – (F1 + F2). Therefore, the use of the claimed sum is merely an arithmetic equivalent of the expression rendered obvious by the addition of Na that would be well within the reasoning of one of ordinary skill in the art (See MPEP 2141 III.: “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art”). Therefore, it would have been obvious to apply the teachings of Na to arrive at the claimed difference frame. Doing so would account for unwanted signals generated by light that is reflected, e.g., scattered, deflected, etc., from the one or more layers of the display apparatus (See Na, paragraph [0145]).

Regarding Claim 14, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 12 in the display panel).

Regarding Claim 15, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 14, further comprising a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer), wherein the common layer is between the top transparent layer and the thin film transistor layer (See FIG. 4: 12 is between 18 and 11).

Regarding Claim 16, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 4: the optical detectors include 31 (formed in 12) and the transistor connected to 31 (formed in 11) and the light emitting display pixels include 14-16 (formed in 13) and a transistor connected to these structures (formed in 11). Therefore, because the optical detectors and the light emitting display pixels include components formed in different layers, they are formed in two different layers in the display panel).

Regarding Claim 17, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 16, wherein:
	the optical detectors are formed in a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer) (See FIG. 4: the transistor connected to 31 is formed in 11).

Regarding Claim 22, Xu in view of Bhat, and in further view of Na as combined above does not explicitly teach:
	The device as in claim 13, wherein:
	adjacent light emitting display pixels are arranged to emit light of different colors and are grouped to form different light emitting display color pixel groups; and
	the optical detectors are spatially distributed in the different light emitting display color pixel groups so that each light emitting display color pixel group includes one optical detector.
However, Bhat teaches further:
	adjacent light emitting display pixels (FIGS. 1 and 2: 12) are arranged to emit light of different colors (See paragraph [0046], lines 1-10) and are grouped to form different light emitting display color pixel groups (See FIGS. 1 and 2, showing different light emitting display color pixel groups 11); and
	optical detectors (14) are spatially distributed in the different light emitting display color pixel groups so that each light emitting display color pixel group includes one optical detector (See FIGS. 1 and 2, 14 are spatially distributed in the different light emitting display color pixel groups 11 so that each light emitting display color pixel group 11 includes one optical detector).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat, and in further view of Na as combined above) by including the claimed different light emitting display color pixel groups (as taught by Bhat). Doing so would allow for the optical detectors to detect different information using the different colors display pixels (See Bhat, paragraph [0046]).

Claims 1, 3, 5-9, 13, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhat.

	Examiner’s note: the rejections of claims 1, 3, 5-9, 13, 16 and 18-21 are based on a second embodiment of Xu, which will hereinafter be referred to “embodiment two of Xu”.

Regarding Claim 1, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 20 and 21; See paragraph [0063]), comprising:
	a display panel (See FIG. 20:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16 and the transistor) operable to emit light for displaying images (See FIG. 20) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 20: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0126], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0126], lines 1-5; See FIG. 21, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 20 and paragraph [0122], lines 1-9) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0122], lines 1-9; See FIG. 20, showing how the optical detectors (31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0126], lines 19-30); and
	optical collimation structures (2) (See FIGS. 1 and 20; See paragraph [0117]) that are spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector (See FIG. 20: 201, 2001 and 2002, included in the collimation structures, is spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector) to spatially select incident light to be detected by the optical detector (See paragraph [0126]).
	Xu does not explicitly teach:
	a controller configured to capture a plurality of frames from the optical detectors, wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
		a second frame of the plurality of frames taken with background light illuminating the finger and the light emitting display pixels being turned off , and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01 Appl. No. : 16/533,425 Filed: August 6, 2019 Page: 3 of 14 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
	a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), wherein the plurality of frames comprise:  
		a second frame of the plurality of frames taken with background light illuminating a finger (See FIG. 2: 23) and the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01 Appl. No. : 16/533,425 Filed: August 6, 2019 Page: 3 of 14 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See FIG. 2, showing one or more of light emitting display pixels being turned on) (See paragraph [0071], lines 13-16: a third frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), wherein the controller is further configured to subtract the third frame from the second frame to generate a difference frame with background light (See paragraph [0071], lines 10-19)..
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including a controller configured to perform the claimed functions involving the second and third frame (as taught by Bhat). Doing so would account for the impact of ambient light (See Bhat, paragraph [0071]).
	Xu in view of Bhat does not explicitly teach (see elements emphasized in italics):
	wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
	wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, a display apparatus configured for simultaneous optical emission and detection of objects (Na, paragraph [0003]), Na teaches:
	a controller (See paragraph [0029] and [0031]: the Examiner is interpreting the control circuits as corresponding to a controller) configured to capture a plurality of frames from optical detectors (See paragraph [0103] and FIG. 5A: 520), wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more light emitting diode pixels being turned on (See paragraph [0141], lines 1-5, paragraph [0142] and paragraph [0145]), the first frame being stored in a memory of the controller (See paragraph [0148]; Although a memory is not explicitly discussed, since the first frame (the baseline image data) is collected, then used later on in the process, there must necessarily be some kind of memory to store the first frame in order to be used later in the process), 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See paragraph [0149], lines 1-4), wherein the controller is further configured to subtract the third frame from the first frame to generate a difference frame with calibration measurement removed (See paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat) so the plurality of frames comprise: a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed (according to the teachings of Na). Specifically, it would have been obvious to include the first frame (F1) taught by Na and additionally subtracting it from the third frame (F3) along with the second frame (F2) taught by Bhat, resulting in F3 – F1 – F2. Furthermore, one of ordinary skill in the art would have recognized that the claimed process of determining a sum of the first frame and the second frame and subtracting the third frame from the sum is merely another way of representing this expression: F3 – F1 – F2 = F3 – (F1 + F2). Therefore, the use of the claimed sum is merely an arithmetic equivalent of the expression rendered obvious by the addition of Na that would be well within the reasoning of one of ordinary skill in the art (See MPEP 2141 III.: “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art”). Therefore, it would have been obvious to apply the teachings of Na to arrive at the claimed difference frame. Doing so would account for unwanted signals generated by light that is reflected, e.g., scattered, deflected, etc., from the one or more layers of the display apparatus (See Na, paragraph [0145]).

Regarding Claim 3, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 20: the optical detectors include 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in two different layers in the display panel).

Regarding Claim 5, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a lens (FIG. 20: 201) (See paragraph [0117]).

Regarding Claim 6, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a pinhole (FIG. 20: 2001) (See paragraph [0118]).

Regarding Claim 7, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a combination of a lens (201) and a pinhole layer (202) structured to include a pinhole (2001) (See FIG. 20) (See paragraphs [0117] and [0118]).

Regarding Claim 8, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 7, wherein:
	the lens is positioned to receive incident light from the top transparent layer formed over the display panel (See paragraph [0126], lines 1-11); and
	the pinhole is positioned between the lens and a corresponding optical detector (See FIG. 20: 2001 positioned between 201 and 31).

Regarding Claim 9, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 8, further comprising:
	a second pinhole layer (203) structured to support a second pinhole (2002) (See FIG. 20) (See paragraph [0119]), 
	wherein the second pinhole is located between the pinhole and the corresponding optical detector (See FIG. 20: 2002 located between 2001 and 31) to provide additional spatial filtering of light that transmits through the pinhole (See paragraph [0126], lines 12-22).

Regarding Claim 13, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 20 and 21; See paragraph [0063]), comprising:
	a display panel (See FIG. 20:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16 and the transistor) operable to emit light for displaying images (See FIG. 20) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 20: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0126], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0126], lines 1-5; See FIG. 21, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 20 and paragraph [0122], lines 1-9) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0122], lines 1-9; See FIG. 20, showing how the optical detectors (31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0126], lines 19-30).
Xu in view of Bhat does not explicitly teach (see elements emphasized in italics):
	wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, 
	wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed.
However, in the same field of endeavor, a display apparatus configured for simultaneous optical emission and detection of objects (Na, paragraph [0003]), Na teaches:
	a controller (See paragraph [0029] and [0031]: the Examiner is interpreting the control circuits as corresponding to a controller) configured to capture a plurality of frames from optical detectors (See paragraph [0103] and FIG. 5A: 520), wherein the plurality of frames comprise: 
		a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more light emitting diode pixels being turned on (See paragraph [0141], lines 1-5, paragraph [0142] and paragraph [0145]), the first frame being stored in a memory of the controller (See paragraph [0148]; Although a memory is not explicitly discussed, since the first frame (the baseline image data) is collected, then used later on in the process, there must necessarily be some kind of memory to store the first frame in order to be used later in the process), 
		a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See paragraph [0149], lines 1-4), wherein the controller is further configured to subtract the third frame from the first frame to generate a difference frame with calibration measurement removed (See paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat) so the plurality of frames comprise: a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller, wherein the controller is further configured to determine a sum of the first frame and the second frame and subtract the third frame from the sum to generate a difference frame with background light and calibration measurement removed (according to the teachings of Na). Specifically, it would have been obvious to include the first frame (F1) taught by Na and additionally subtracting it from the third frame (F3) along with the second frame (F2) taught by Bhat, resulting in F3 – F1 – F2. Furthermore, one of ordinary skill in the art would have recognized that the claimed process of determining a sum of the first frame and the second frame and subtracting the third frame from the sum is merely another way of representing this expression: F3 – F1 – F2 = F3 – (F1 + F2). Therefore, the use of the claimed sum is merely an arithmetic equivalent of the expression rendered obvious by the addition of Na that would be well within the reasoning of one of ordinary skill in the art (See MPEP 2141 III.: “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art”). Therefore, it would have been obvious to apply the teachings of Na to arrive at the claimed difference frame. Doing so would account for unwanted signals generated by light that is reflected, e.g., scattered, deflected, etc., from the one or more layers of the display apparatus (See Na, paragraph [0145]).

Regarding Claim 16, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 20: the optical detectors include 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in two different layers in the display panel).

Regarding Claim 18, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 16, further comprising:
	a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer) that is separated from the two different layers for the optical detectors and light emitting display pixels (See FIG. 20: 11 is separated from the two different layers for the optical detectors and light emitting display pixels).

Regarding Claim 19, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13,	
	wherein the controller (FIG. 1: 22) controls the one or more extra illumination light sources (See paragraph [0052]) to provide illumination for optical sensing without turning on the light emitting display pixels in the display panel (See paragraph [0046], last five lines; See paragraph [0055]; See paragraph [0102]; Therefore, if sequential illumination is performed using the display pixels and the one or more extra illumination light sources, the one or more extra illumination light sources would be controlled to provide illumination for optical sensing without turning on the light emitting display pixels in the display panel).
	In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 20, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, wherein:
	each extra illumination light source emits probe light at different probe wavelengths (See paragraph [0129], lines 3-6); and
	the controller (FIG. 1: 22) processes optical detector signals from the optical detectors (See paragraph [0052]) from sensing the probe light at the different probe wavelengths to determine whether a detected fingerprint is from a finger of a live person (See paragraph [0065]).
	In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 21, Xu in view of Bhat, and in further view of Na teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, wherein:
	the one or more extra illumination light sources include different extra illumination light
sources located outside the display panel at different locations to produce different illumination probe beams to illuminate the top transparent layer in different illumination directions (See paragraph [0128]; Therefore, if multiple illumination light sources 102 are behind the display panel at different locations, as shown in FIG. 20, they would produce different illumination probe beams to illuminate the top transparent layer 92 in different illumination directions), each extra illumination light source structured to produce probe light in an optical spectral range (See paragraph [0129], lines 3-6) with respect to which tissues of a human finger exhibit optical transmission to allow probe light in each illumination probe beam to enter a user finger over the designated fingerprint sensing area on the top transparent layer to produce scattered probe light by scattering of tissues inside the finger that propagates towards and passes the top transparent layer (See paragraph [0058], [0068], [0146], each disclosing how certain wavelengths of probe light enter a user finger over the designated fingerprint sensing area on the top transparent layer to produce scattered probe light by scattering of tissues inside the finger that propagates towards and passes the top transparent layer) to carry both (1) fingerprint pattern information and (2) different fingerprint 3-D topographical information associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger (See paragraph [0058], [0068], [0146], each disclosing how the probe light carries both (1) fingerprint pattern information (fingerprint ridges and valleys) and (2) different fingerprint topographical information (shape and locations of blood vessels) associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger); and
	a probe illumination control circuit (FIG. 1: 18 and 22) coupled to control the extra illumination light sources to sequentially turn on and off in generating the different illumination probe beams at different times, one beam at a time (See paragraph [0046], last five lines; See paragraph [0055]; See paragraph [0102]; Therefore, if sequential illumination is performed using the one or more extra illumination light sources, the one or more extra illumination light sources would be controlled to sequentially turn on and off in generating the different illumination probe beams at different times, one beam at a time), so that the optical sensors are operable to sequentially detect the scattered probe light from the different illumination probe beams to capture both (1) the fingerprint pattern information and (2) the different fingerprint 3-D topographical information associated with the different illumination directions, respectively (See paragraph [0058], [0068], [0146], each disclosing how the detected probe light carries both (1) fingerprint pattern information (fingerprint ridges and valleys) and (2) different fingerprint topographical information (shape and locations of blood vessels) associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger).
	In addition, the same motivation is used as the rejection for claim 13.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhat, and in further view of Na as applied to claim 1 above, and further in view of Lin et al. (US 20190157337 A1), hereinafter Lin.

	Examiner’s note: the rejections of claims 10-12 are based embodiment two of Xu.

Regarding Claim 10, Xu in view of Bhat, and in further view of Na does not explicitly teach:
	The device as in claim 1, further comprising:
	one or more optical filters to block or reduce an amount of environmental light from entering the optical sensors.
However, in the same field of endeavor, biometric sensors (Lin, Title and Abstract), Lin teaches:
	one or more optical filters (242) to block or reduce an amount of environmental light from entering optical sensors (207) (See FIG. 2 and paragraph [0032], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat, and in further view of Na) by including one or more optical filters to block or reduce an amount of environmental light from entering the optical sensors (as taught by Lin). Doing so would reduce sensitivity to ambient light and increase sensitivity to light emitted from the display pixels (See Lin, paragraph [0032]).

Regarding Claim 11, Xu in view of Bhat, in further view of Na, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Bhat, in further view of Na, and in further view of Lin teaches:
	The device as in claim 10, wherein:
	the one or more optical filters are designed to filter out infrared light (See Lin, paragraph [0032], lines 1-6).

Regarding Claim 12, Xu in view of Bhat, in further view of Na, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Bhat, in further view of Na, and in further view of Lin teaches:
	The device as in claim 10, wherein:
	the one or more optical filters are designed to filter out UV light (See Lin, paragraph [0041], lines 15-18).

Response to Arguments
Applicant's arguments filed 03/21/2021 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, page 12) the following: “However, Bhat does not disclose a controller configured to capture from optical detectors the specific frames required by claim 1 including "a first frame of the plurality of frames corresponding to a calibration measurement taken once with no background light and one or more of the light emitting diode pixels being turned on, the first frame being stored in a memory of the controller," "a second frame of the plurality of frames taken with background light illuminating the finger and the light emitting display pixels being turned off," and "a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on."”. The Examiner disagrees in part. Specifically, as discussed in the above rejections, the Examiner respectfully submits that Baht teaches: a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), wherein the plurality of frames comprise: a second frame of the plurality of frames taken with background light illuminating a finger (See FIG. 2: 23) and the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), and 155338161.1Inventor Yi HeDocket No.: 117641-8043.US01Appl. No. : 16/533,425Filed: August 6, 2019Page: 3 of 14a third frame of the plurality of frames taken with one or more of the light emitting display pixels being turned on (See FIG. 2, showing one or more of light emitting display pixels being turned on) (See paragraph [0071], lines 13-16: a third frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), wherein the controller is further configured to subtract the third frame from the second frame to generate a difference frame with background light (See paragraph [0071], lines 10-19). Therefore, while Bhat teaches a difference frame calculated using a second and third frame, Bhat lacks a teaching of the first frame. However, Applicant’s argument with regard to these remaining limitations are rendered moot by the addition of Na in the above rejections, which renders the remaining limitations obvious in combination with Xu and Bhat. 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	ZENG; Yang (US-20180137337-A1): pertinent for its teaching of measuring calibration images (See paragraph [0041]).
	Kobayashi; Katsuyuki (US-20090027694-A1): pertinent for its teaching of measuring frames in a dark environment (See paragraph [0121]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692